Citation Nr: 1101337	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-21 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis of the knees, to 
include as secondary to the service-connected posttraumatic 
arthritis of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran had active service from February 1952 to January 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the May 2006 and December 2006 rating actions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In July 2009, the Board remanded this matter for further 
evidentiary development.  In particular, the Board requested that 
the Veteran be scheduled for a VA examination to determine the 
nature and etiology of his bilateral knee arthritis and 
instructed the examiner to provide an opinion as to whether the 
Veteran's current bilateral knee disability was causally related 
to his service-connected right ankle disability.  In September 
2010, the Board remanded this matter again because the medical 
opinion did not discuss whether the Veteran's bilateral knee 
disability may have been aggravated by his service-connected 
disability.  

Unfortunately, the additional medical opinion obtained pursuant 
to the Board's September 2010 remand is inadequate, and thus a 
remand of the Veteran's claim is necessary.  See Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  The Board regrets the delay caused 
by this remand but finds that further evidentiary development of 
this issue is necessary prior to a final adjudication of the 
claim.

Accordingly, and for the reasons set forth below, this appeal is 
being REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further action 
is required.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

The Veteran is currently service-connected for post traumatic 
osteoarthritis of his right ankle and contends that his bilateral 
knee arthritis is secondary to his service-connected disability.  
Specifically, he maintains that, after injuring his right ankle 
in service, he was forced to change his gait pattern which caused 
him to put undue pressure on both his knees, thereby resulting in 
degenerative changes in the knees.  See July 2007 substantive 
appeal.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by, or (b) 
proximately aggravated by, a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

In the present appeal, the Veteran submitted multiple medical 
opinions from VA treatment providers and private physicians dated 
from June 2002 to June 2008, all of which offer varying opinions 
regarding the relationship between his knee arthritis and his 
service-connected ankle condition.  However, the majority of 
these medical opinions did not provide a rationale in support of 
the conclusions reached.  

Accordingly, in the July 2009 remand, Board requested that the 
Veteran be scheduled for a VA examination to determine the nature 
and etiology of his bilateral knee disability and asked that the 
examiner provide an opinion as to whether the Veteran's bilateral 
knee disability was related to his service-connected right ankle 
disability.  The Board further instructed the examiner to provide 
a detailed rationale for any conclusion reached.  In accordance 
with the July 2009 remand, the Veteran underwent a VA examination 
in October 2009.  After reviewing the Veteran's medical records 
and examining the Veteran, the examiner concluded that the 
Veteran's bilateral knee disability was "not as likely as not 
related to his service-connected right ankle disability," and 
provided the rationale underlying his or her determination.  
However, the examiner did not address whether the Veteran's 
bilateral knee disability may have been aggravated by his 
service-connected right ankle disability.  

The Board therefore remanded this case again in September 2010 
for another medical examination and opinion, specifically 
instructing the examiner to provide an opinion as to the 
likelihood that the Veteran's bilateral knee disability was 
aggravated by his service-connected right ankle disability.  

Pursuant to the September 2010 remand, the Veteran was scheduled 
for and underwent another medical examination in October 2010.  
Upon interviewing the Veteran regarding his medical history, 
reviewing his service and post-service treatment records, and 
conducting a physical examination of the Veteran, the examiner 
diagnosed the Veteran with severe trimcompartmental arthritis of 
both knees and opined that his bilateral knee disability was 
neither related to nor caused by the his service-connected right 
ankle disability.  However, the examiner failed to provide an 
opinion as to whether the Veteran's bilateral knee disability was 
aggravated by his service-connected posttraumatic osteoarthritis 
of the right ankle.  Therefore, the question remains as to 
whether the service-connected post traumatic osteoarthritis of 
the Veteran's right ankle may have aggravated his current 
bilateral knee disability.  

If VA undertakes the effort to provide the Veteran with a medical 
examination, it must ensure that such exam is an adequate one.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this 
case, the Board does not find the October 2010 doctor's opinion 
to be adequate as he did not follow all of the September 2010 
remand directives.  As it is unclear whether the Veteran's 
service-connected right ankle disability aggravated his current 
bilateral knee disability, another remand is necessary for 
another VA opinion.  38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
knee disorder that he may have.  The 
claims folder and a copy of this REMAND 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.  The examiner MUST 
provide an opinion as to:

a.	The likelihood (likely, unlikely, or 
atleast as likely as not) that any 
bilateral knee disability diagnosed 
on examination is causally related to 
the service-connected posttraumatic 
osteoarthritis of the Veteran's right 
ankle; AND

b.	The likelihood (likely, unlikely, or 
atleast as likely as not) that any 
bilateral knee disability diagnosed 
on examination was or has been 
aggravated by the service-connected 
posttraumatic osteoarthritis of the 
Veteran's right ankle?

In answering these questions, the examiner 
should address the Veteran's contentions 
that, after injuring his right ankle in 
service, he was forced to change his gait 
pattern which caused him to put undue 
pressure on both his knees, thereby 
resulting in degenerative changes in the 
knees.

Aggravation is defined for legal purposes 
as a permanent worsening of the underlying 
condition beyond the natural progress of 
the disorder, versus a temporary flare-up 
of symptoms.  If the examiner determines 
that the Veteran's bilateral knee 
disability was aggravated by the right 
ankle disability, the examiner should 
identify the level of disability caused by 
the right ankle disability, to the extent 
possible.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

2.	Following completion of the above, 
re-adjudicate the issue of entitlement to 
service connection for arthritis of the 
knees, to include as secondary to the 
service-connected right ankle disability.  
If the decision remains in any way adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to this 
issue as well as a summary of the evidence 
of record.  An appropriate period of time 
should be allowed for response.  


No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

